Citation Nr: 1538069	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a schizophrenic reaction.

2.  Entitlement to a compensable rating for a lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the case was transferred to the RO in Atlanta, Georgia.  In his May 2009 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew that request in June 2013 correspondence.  In July 2014, these matters were remanded for further development.  


FINDING OF FACT

The Veteran failed to report for examinations scheduled in connection with his claims for increased ratings for his schizophrenic reaction and lumbosacral strain, to include a TDIU; good cause for his failure to appear is neither shown, nor alleged.


CONCLUSION OF LAW

Increased ratings for a schizophrenic reaction and a lumbosacral strain, to include a TDIU, must be denied because the Veteran failed (without good cause) to report for VA examinations scheduled to determine his entitlement to increased ratings.  38 C.F.R. §§ 3.326(a), 3.655 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).   Nevertheless, proper notice was provided to the Veteran in September 2006.

Review of the record shows that, in connection with the Veteran's August 2006 claim for increased ratings (he is service connected for schizophrenic reaction and lumbosacral strain) and TDIU, VA scheduled him to undergo psychiatric and orthopedic examinations in October 2006.  The Veteran failed to report for these examinations and, at his request, he was contacted to reschedule the examinations.  In October 2010, the Veteran cancelled the rescheduled examinations and notified VA that he wished to discontinue his TDIU appeal.  See October 2010 VA Form 21-4138.  

Thereafter, pursuant to the July 2014 Board remand, the Veteran was scheduled to undergo VA psychiatric and orthopedic examinations in October 2014.  A September 23, 2014 letter to the Veteran notified him of the date, time and consequences of his failure to report for the scheduled examinations.  The Veteran then failed to report for the scheduled examinations and the record contains no justifiable indication, or good cause, of the reason for his failure to report.  The Board finds that the Veteran was provided an opportunity to undergo VA examinations in connection with his claims and notified of the consequences of failing to report for such examinations.  Therefore, VA satisfied its duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).

In this case, the claims on appeal are not the original claims for compensation as contemplated by the operative VA regulations.  Rather, they are claims for increased ratings, including TDIU, that was filed in August 2006. 

The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).

In sum, VA examinations are necessary to determine the current nature and severity of the Veteran's schizophrenic reaction and lumbosacral strain, to include whether a TDIU rating is warranted.  He was scheduled for such examinations and did not appear.  The claims on appeal are not original compensation claims and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Rather, the Veteran's claims fall into the other category of cases (for increase).  38 C.F.R. § 3.160(f).  In this case, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the Veteran failed to report for examinations scheduled for his claims and he has not shown good cause for failing to appear, denial of increased ratings and TDIU as a matter of law based on the application of 38 C.F.R. § 3.655(b) is warranted.








ORDER

An increased evaluation for schizophrenic reaction, currently rated as 70 percent disabling, is denied.

An increased evaluation for lumbosacral strain, currently rated as 10 percent disabling, is denied.

A total disability rating based on individual unemployability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


